Name: Commission Regulation (EEC) No 2771/80 of 28 October 1980 re-establishing the levying of customs duties on sewing machines, falling within subheading 84.41 A I b) and originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 10 . 80 Official Journal of the European Communities No L 287/21 COMMISSION REGULATION (EEC) No 2771/80 of 28 October 1980 re-establishing the levying of the customs duties on sewing machines, falling within subheading 84.41 Alb) and originating in Brazil , to which the preferen ­ tial tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply cated above, should be 3 983 000 European units of account, and therefore the maximum amount is 597 000 European units of account ; whereas on 21 October 1980, the amounts of imports into the Community of the products in question , originating in Brazil , a country covered by preferential tariff arran ­ gements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 2 November 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79, shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in Brazil : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respects of certain products originating in developing countries, ( ! ), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that the customs duties may, for each cate ­ gory of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products, the value of the ceilings for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from countries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariffs arrangements established by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from coun ­ tries and territories already covered by such arrange ­ ments ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115 % of that fixed for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain prodticts for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; whereas, for these products, this reduction will be 1 5 % ; Whereas Article 2 (2) and (3) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any of the said countries or territories  with the exception of those listed in Annex C thereto  once the relevant Community amount has been reached ; Whereas, in respect of sewing machines, falling within subheading 84.41 A I b), the ceiling, calculated as indi ­ CCT heading No Description of goods 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : b) Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.0) OJ No L 328 , 24 . 12. 1979, p . 25 . No L 287/22 Official Journal of the European Communities 30 . 10. 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission